DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/21 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 2014/0035684; “Na”; reference of record) in view of Zhang (US 2017/0331461).
Regarding claim 1, Na teaches a frequency generation circuit (See figures 1 and 3) comprising:
an oscillator (30) comprising an oscillator output (DCO_OUT), a first control input (CORE_BIAS), and a second control input (Gm_cont, also in the specs as G_CONT); 
a detector (11 in figure 3) configured to detect an amplitude of the oscillator output;
a first feedback path (Through 11, 13, MUX in figure 3) operatively connecting the detector to the first control input, the first feedback path configured to control the amplitude of the oscillator output (DCO_OUT) responsive to the detected amplitude by continuously applying a first control signal (CORE_BIAS) to the first control input; and
a second feedback path (Through 11, 12, 14 in figure 3) operatively connecting the detector to the second control input, the second feedback path comprising a control circuit (12, 14) configured to control a second control signal (G_CONT) to adjust one or 
Na fails to teach the second control signal preventing one or more amplitude regulating parameters of the oscillator from changing when the oscillator powers on; and allowing the one or more amplitude regulating parameters of the oscillator to change responsive to the detected amplitude after the oscillator powers on and stabilizes.
Zhang teaches applying amplitude control to an oscillator only after the oscillator has stabilized in order to decrease duty cycle deterioration. See para. [0004], [0056], and [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only apply amplitude control through the second control signal of Na after stabilization of the oscillator output because such a modification would have provided the benefit of decreasing duty cycle deterioration in the oscillator output.
As for claims 2-4, Na teaches wherein the control circuit is further configured to control the second control signal to change the one or more amplitude regulating parameters responsive to an upcoming random access channel transmission event, an upcoming radio transmission event, and/or an upcoming radio reception event (Para. [0005]);
wherein the first feedback path is configured to control the amplitude of the oscillator output, responsive to the detected amplitude, by continuously controlling a gain of the oscillator (See paragraph [0056]);

Regarding claims 5-8, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 1-4.
Regarding claim 9, Na teaches a wireless communication device (Para. [0005]) comprising a frequency generation circuit (See figures 1 and 3), said frequency generation circuit comprising:
 an oscillator (30) comprising an oscillator output (DCO_OUT), a first control input (CORE_BIAS), and a second control input (Gm_cont, also in the specs as G_CONT); 
a detector (11 in figure 3) configured to detect an amplitude of the oscillator output;
a first feedback path (Through 11, 13, MUX in figure 3) operatively connecting the detector to the first control input, the first feedback path configured to control the amplitude of the oscillator output (DCO_OUT) responsive to the detected amplitude by applying a first control signal (CORE_BIAS) to the first control input; and
a second feedback path (Through 11, 12, 14 in figure 3) operatively connecting the detector to the second control input, the second feedback path comprising a control circuit (12, 14) configured to control a second control signal (G_CONT) to adjust one or more amplitude regulating parameters of the oscillator (30) responsive to the detected amplitude (from 11).

Zhang teaches applying amplitude control to an oscillator only after the oscillator has stabilized in order to decrease duty cycle deterioration. See para. [0004], [0056], and [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only apply amplitude control through the second control signal of Na after stabilization of the oscillator output because such a modification would have provided the benefit of decreasing duty cycle deterioration in the oscillator output.
As for claims 10-12, Na teaches wherein the control circuit is further configured to control the second control signal to change the one or more amplitude regulating parameters responsive to an upcoming random access channel transmission event, an upcoming radio transmission event, and/or an upcoming radio reception event (Para. [0005]);
wherein the first feedback path is configured to control the amplitude of the oscillator output, responsive to the detected amplitude, by continuously controlling a gain of the oscillator (See paragraph [0056]);
wherein the one or more amplitude regulating parameters comprise at least one of: an oscillator bias current (See para. [0041]); a number of oscillator gm cells; a bias 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 11, 2021